              Case 4:19-cv-02843-PJH Document 28 Filed 02/12/20 Page 1 of 11




 1   JEAN E. WILLIAMS, Deputy Assistant Attorney General
     SETH M. BARSKY, Section Chief
 2   MEREDITH L. FLAX, Assistant Section Chief
 3   DAVIS A. BACKER, Trial Attorney (CO Bar No. 53502)
     United States Department of Justice
 4   Environment & Natural Resources Division
     Wildlife & Marine Resources Section
 5   Ben Franklin Station
 6   P.O. Box 7611
     Washington, DC 20044-7611
 7   Tel: (202) 514-5243
     Fax: (202) 305-0275
 8   Email: davis.backer@usdoj.gov
 9
     Attorneys for Defendants
10
11                             UNITED STATES DISTRICT COURT
12                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                    OAKLAND DIVISION
13
14
     CENTER FOR BIOLOGICAL DIVERSITY,           )     No. 4:19-cv-02843-PJH
15   et al.,                                    )
                                                )
16                  Plaintiffs,                 ) STIPULATED SETTLEMENT
                                                )
17                                                    AGREEMENT AND
               v.                               )
                                                )    [PROPOSED] ORDER
18
     DAVID BERNHARDT, in his official           )
19                                              )
     capacity as Secretary of the United
                                                )
20   States Department of the Interior, et al., )
                                                )
21                  Defendants.                 )
22   ________________________________________ )

23
24          This Stipulated Settlement Agreement (“Agreement”) is entered into by and between the

25   Center for Biological Diversity (“Center”) and San Francisco Baykeeper (“collectively,
26
     “Plaintiffs”) and David Bernhardt, in his official capacity as Secretary of the United States
27
     Department of the Interior, and Aurelia Skipwith, in her official capacity as Director of the U.S.
28



     Stip. Settlement Agreement and [Proposed] Order                            No. 4:19-cv-02843-PJH
              Case 4:19-cv-02843-PJH Document 28 Filed 02/12/20 Page 2 of 11




 1   Fish and Wildlife Service (“FWS”), (collectively “Defendants”) who, by and through their
 2   undersigned counsel, state as follows:
 3
            WHEREAS, petitions to list the marron bacora (Solanum conocarpum), and the Puerto
 4
     Rico harlequin butterfly (Atlantea tulita) as threatened or endangered under the Endangered
 5
 6   Species Act (“ESA”), 16 U.S.C. §§ 1531, et seq., were submitted to the Service on November 21,

 7   1996 and February 25, 2009, respectively;
 8          WHEREAS, on February 15, 2011, the FWS published a positive 12-month finding for
 9
     the marron bacora, finding that listing the marron bacora was warranted, but precluded by other
10
     higher-priority actions. 76 Fed. Reg. 9,722.
11
12          WHEREAS, on May 31, 2011, the FWS published a positive 12-month finding for the

13   Puerto Rico harlequin butterfly, finding that listing was warranted, but precluded by other higher
14   priority actions. 76 Fed. Reg. 31,282.
15
            WHEREAS, on December 2, 2016, the FWS published a Candidate Notice of Review
16
     (“CNOR”) including warranted-but-precluded findings for several candidate species including
17
18   the marron bacora and the Puerto Rico harlequin butterfly, 81 Fed. Reg. 87,246;

19          WHEREAS, on January 15, 2019, the Center sent Defendants a letter stating its intent to
20
     file suit challenging FWS’s expeditious progress to issue findings for nine candidate species and
21
     to compel FWS to issue resubmitted petition findings for nine candidate species, including the
22
     marron bacora and the Puerto Rico harlequin butterfly pursuant to 16 U.S.C. § 1533(b)(3)(C)(i);
23
24          WHEREAS, on March 23, 2019, Plaintiffs filed the above-captioned action to compel

25   FWS to issue resubmitted petition findings for eight candidate species including the marron
26
     bacora and the Puerto Rico harlequin butterfly, in addition to an updated CNOR;
27
28



     Stip. Settlement Agreement and [Proposed] Order                            No. 4:19-cv-02843-PJH
              Case 4:19-cv-02843-PJH Document 28 Filed 02/12/20 Page 3 of 11




 1          WHEREAS, on October 10, 2019, Defendants published an updated CNOR in the Federal
 2   Register. 84 Fed. Reg. 54,732.
 3
            WHEREAS, Defendants published 12-month findings under 16 U.S.C. § 1533(b)(3)(B)-
 4
     (C)(i) in the Federal Register for the Berry Cave salamander (Gyrinophilus gulolineatus), 84 Fed.
 5
 6   Reg. 53,336, and red tree vole (Arborimus longicaudus), 84 Fed. Reg. 69,707, on October 7, 2019

 7   and December 19, 2019, respectively.
 8          WHEREAS, on December 30, 2019, Defendants submitted 12-month findings under 16
 9
     U.S.C. § 1533(b)(3)(B)-(C)(i) for the Sierra Nevada red fox (Vulpes vulpes necator) and Hermes
10
     copper butterfly (Lycaena hermes);
11
12          WHEREAS, the Parties, through their authorized representatives, and without any final

13   adjudication of the issues of fact or law with respect to Plaintiffs’ claims, have negotiated a
14   settlement that they consider to be a just, fair, adequate, and equitable resolution of the disputes
15
     set forth in Plaintiffs’ Complaint;
16
            WHEREAS, the Parties agree that settlement of this action in this manner is in the public
17
18   interest and is an appropriate way to resolve Plaintiffs’ Complaint;

19   NOW, THEREFORE, the Parties hereby stipulate and agree as follows:
20
        1. No later than July 31, 2020, FWS shall review the status of the marron bacora and submit
21
            a 12-month finding to the Federal Register for publication pursuant to the ESA, 16 U.S.C.
22
            § 1533(b)(3)(B)-(C)(i);
23
24      2. No later than August 31, 2020, FWS shall review the status of the Puerto Rico harlequin

25          butterfly and submit a 12-month finding to the Federal Register for publication pursuant
26
            to the ESA, 16 U.S.C. § 1533(b)(3)(B)-(C)(i);
27
28



     Stip. Settlement Agreement and [Proposed] Order                              No. 4:19-cv-02843-PJH
              Case 4:19-cv-02843-PJH Document 28 Filed 02/12/20 Page 4 of 11




 1      3. The Order entering this Agreement may be modified by the Court upon good cause shown,
 2          consistent with the Federal Rules of Civil Procedure, by written stipulation between the
 3
            Parties filed with and approved by the Court, or upon written motion filed by one of the
 4
            Parties and granted by the Court. In the event that either Party seeks to modify the terms
 5
 6          of this Agreement, including the deadline specified in Paragraph 1, 2, and/or 3, or in the

 7          event of a dispute arising out of or relating to this Agreement, or in the event that either
 8          Party believes that the other Party has failed to comply with any term or condition of this
 9
            Agreement, the Party seeking the modification, raising the dispute, or seeking
10
            enforcement shall provide the other Party with notice of the claim or modification. The
11
12          Parties agree that they will meet and confer (either telephonically or in person) at the

13          earliest possible time in a good-faith effort to resolve the claim before seeking relief from
14          the Court. If the Parties are unable to resolve the claim themselves, either Party may seek
15
            relief from the Court.
16
        4. In the event that Defendants fail to meet the deadlines in Paragraphs 1 or 2 and have not
17
18          sought to modify this Agreement, Plaintiffs’ first remedy shall be a motion to enforce the

19          terms of this Agreement, after following the dispute resolution procedures described
20
            above. This Agreement shall not, in the first instance, be enforceable through a proceeding
21
            for contempt of court.
22
        5. Plaintiffs reserve their right to request attorneys’ fees and costs from Defendants
23
24          pursuant to section 11(g) of the ESA, 16 U.S.C. § 1540(g), and Defendants reserve their

25          right to contest Plaintiffs’ entitlement to recover fees and the amount of any such fees
26
            and do not waive any objection or defenses that they may have to Plaintiffs’ request. The
27
            parties agree to the following schedule for addressing attorneys’ fees and costs:
28



     Stip. Settlement Agreement and [Proposed] Order                              No. 4:19-cv-02843-PJH
              Case 4:19-cv-02843-PJH Document 28 Filed 02/12/20 Page 5 of 11




 1          a.      Within 30 days of the entry of the order by this Court approving this Agreement,
 2                  the Center will provide to Defendants an itemization of the attorneys’ fees and
 3
                    costs it seeks to recover to allow Defendants to assess whether settlement of such
 4
                    claims is possible.
 5
 6          b.      Within 60 days of Defendants’ receipt of this itemization of the Center’s

 7                  proposed fees and costs, the parties will notify the Court whether they have
 8                  reached a settlement as to the payment of the Center’s attorneys’ fees and costs
 9
                    by Defendants.
10
            c.      If the parties have not reached agreement on attorneys’ fees and costs at the time
11
12                  they provide this post-receipt notice to the Court, the Center may move within 30

13                  days of that date for the Court to award attorneys’ fees and costs. Briefing and
14                  adjudication of the Center’s motion for attorneys’ fees and costs and Defendants’
15
                    opposition thereto will then proceed as provided in LCvR 7. In the event that the
16
                    Center files such a motion, Defendants reserve the right to contest any
17
18                  entitlement to and/or the reasonableness of the amount of Plaintiffs’ claimed

19                  attorneys’ fees and costs, including hourly rates and the number of hours billed.
20
            6.      The parties agree that Plaintiffs reserve the right to seek additional fees and costs
21
                    incurred subsequent to this Agreement arising from a need to enforce or defend
22
                    against efforts to modify the underlying schedule outlined in Paragraph 2 or for
23
24                  any other continuation of this action. By this Agreement, Defendants do not

25                  waive any right to contest fees claimed by Plaintiffs or Plaintiffs’ counsel,
26
                    including hourly rates and the number of hours billed, in any future litigation or
27
                    continuation of the present action. Further, this Agreement as to attorneys’ fees
28



     Stip. Settlement Agreement and [Proposed] Order                              No. 4:19-cv-02843-PJH
              Case 4:19-cv-02843-PJH Document 28 Filed 02/12/20 Page 6 of 11




 1                  and costs has no precedential value and shall not be used as evidence in any
 2                  other attorneys’ fees litigation.
 3
            7.      This Agreement requires only that Defendants take the actions specified in
 4
                    Paragraphs 1 and 2. No provision of this Agreement shall be interpreted as, or
 5
 6                  constitute, a commitment or requirement that Defendants take action in

 7                  contravention of the ESA, the Administrative Procedure Act (“APA”), or any other
 8                  law or regulation, either substantive or procedural. Nothing in this Agreement shall
 9
                    be construed to limit or modify the discretion accorded to Defendants by the ESA,
10
                    APA, or general principles of administrative law with respect to the procedures to
11
12                  be followed in making any determination required herein, or as to the substance of

13                  any determinations made pursuant to Paragraphs 1 and 2 of the Agreement. To
14                  challenge any final determination issued pursuant to Paragraphs 1 and 2 Plaintiffs
15
                    must file a separate action. Defendants reserve the right to raise any applicable
16
                    claims or defenses to such challenges.
17
18          8.      No part of this Agreement shall have precedential value in any litigation or in

19                  representations before any court or forum or in any public setting. No Party shall
20
                    use this Agreement or the terms herein as evidence of what does or does not
21
                    constitute a reasonable timeline for issuing 12-month findings for any petitioned
22
                    species.
23
24          9.      Nothing in this Agreement shall be construed or offered as evidence in any

25                  proceeding as an admission or concession of any wrongdoing, liability, or any
26
                    issue of fact or law concerning the claims settled under this Agreement or any
27
                    similar claims brought in the future by any other party. Except as expressly
28



     Stip. Settlement Agreement and [Proposed] Order                             No. 4:19-cv-02843-PJH
              Case 4:19-cv-02843-PJH Document 28 Filed 02/12/20 Page 7 of 11




 1                  provided in this Agreement, none of the Parties waives or relinquishes any legal
 2                  rights, claims, or defenses it may have. This Agreement is executed for the purpose
 3
                    of settling Plaintiffs’ Complaint, and nothing herein shall be construed as
 4
                    precedent having preclusive effect in any other context.
 5
 6          10.     Nothing in this Agreement shall be interpreted as, or shall constitute, a requirement

 7                  that Defendants are obligated to pay any funds exceeding those available, or take
 8                  any action in contravention of the Anti-Deficiency Act, 31 U.S.C. § 1341, or any
 9
                    other applicable appropriations law.
10
            11.     The Parties agree that this Agreement was negotiated in good faith and that it
11
12                  constitutes a settlement of claims that were disputed by the Parties. By entering

13                  into this Agreement, none of the Parties waive any legal rights, claims, or defenses
14                  except as expressly stated herein. This Agreement contains all of the terms of
15
                    agreement between the Parties concerning the Complaint, and is intended to be the
16
                    final and sole agreement between the Parties with respect thereto. The Parties
17
18                  agree that any prior or contemporaneous representations or understanding not

19                  explicitly contained in this written Agreement, whether written or oral, are of no
20
                    further legal or equitable force or effect.
21
            12.     The undersigned representatives of each Party certify that they are fully authorized
22
                    by the Party or Parties they represent to agree to the terms and conditions of this
23
24                  Agreement and do hereby agree to the terms herein. Further, each Party, by and

25                  through its undersigned representative, represents and warrants that it has the legal
26
                    power and authority to enter into this Agreement and bind itself to the terms and
27
                    conditions contained in this Agreement.
28



     Stip. Settlement Agreement and [Proposed] Order                              No. 4:19-cv-02843-PJH
              Case 4:19-cv-02843-PJH Document 28 Filed 02/12/20 Page 8 of 11




 1          13.     The terms of this Agreement shall become effective upon entry of an Order by the
 2                  Court ratifying this Agreement.
 3
            14.     Upon adoption of this Agreement by the Court, all counts of Plaintiffs’ Complaint
 4
                    shall be dismissed without prejudice, except as dismissal relates to Plaintiffs’
 5
 6                  counts alleging violations of the ESA in connection with the marron bacora and

 7                  the Puerto Rico harlequin butterfly, which shall be dismissed with prejudice.
 8                  Notwithstanding the dismissal of this action, however, the Parties hereby stipulate
 9
                    and respectfully request that the Court retain jurisdiction to oversee compliance
10
                    with the terms of this Agreement and to resolve any motions to modify such terms.
11
12                  See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375 (1994).

13
     Dated: February 12, 2020                             Respectfully submitted,
14
15   /s/ Amy R. Atwood                                    JEAN E. WILLIAMS,
16   AMY R. ATWOOD (OR Bar No. 060407)                    Deputy Assistant Attorney General
     Center for Biological Diversity                      SETH M. BARSKY,
17   P.O. Box 11374                                       Section Chief
     Portland, OR 97211-0374                              MEREDITH L. FLAX,
18   Phone: 503-283-5474                                  Assistant Section Chief
19   Email: atwood@biologicaldiversity.org

20   JENNIFER L. LODA (CA Bar No. 284889)                 /s/ Davis A. Backer
     Center for Biological Diversity                      DAVIS A. BACKER
21
     1212 Broadway, Ste. 800                              Trial Attorney (CO Bar No. 53502)
22   Oakland, CA 94612                                    United States Department of Justice
     Phone: 510-844-7100 x336                             Environment & Natural Resources Division
23   Email: jloda@biologicaldiversity.org                 Wildlife & Marine Resources Division
                                                          Ben Franklin Station
24
     Attorneys for Plaintiffs                             P.O. Box 7611
25                                                        Washington, D.C. 20044-7611
                                                          Tel: (202 514-5243
26                                                        Fax: (202) 305-0275
                                                          Email: davis.backer@usdoj.gov
27
28                                                        Attorneys for Defendants



     Stip. Settlement Agreement and [Proposed] Order                            No. 4:19-cv-02843-PJH
              Case 4:19-cv-02843-PJH Document 28 Filed 02/12/20 Page 9 of 11




 1                                       [PROPOSED] ORDER
 2          The Stipulated Settlement Agreement is approved and all Parties shall comply with its
 3
     provisions.
 4
     IT IS SO ORDERED.
 5
 6   Dated: _________________, 2020                By: ____________________________________
                                                     THE HONORABLE PHYLLIS J. HAMILTON
 7                                                       UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Stip. Settlement Agreement and [Proposed] Order                          No. 4:19-cv-02843-PJH
             Case 4:19-cv-02843-PJH Document 28 Filed 02/12/20 Page 10 of 11




 1                               ATTESTATION OF CONCURRENCE
 2          In accordance with Civil Local Rule 5-1(i)(3), I hereby attest that I obtained concurrence
 3
     in the filing for the signatures of all counsel indicated by a conformed signature (“/s/”) within this
 4
     e-filed document.
 5
 6                                                  /s/ Davis A. Backer
                                                    DAVIS A. BACKER
 7                                                  Trial Attorney (CO Bar No. 53502)
                                                    United States Department of Justice
 8                                                  Environment & Natural Resources Division
 9                                                  Wildlife & Marine Resources Section
                                                    Ben Franklin Station
10                                                  P.O. Box 7611
                                                    Washington, DC 20044-7611
11                                                  Tel: (202) 514-5243
12                                                  Fax: (202) 305-0275
                                                    E-mail: davis.backer@usdoj.gov
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Stip. Settlement Agreement and [Proposed] Order                               No. 4:19-cv-02843-PJH
              Case 4:19-cv-02843-PJH Document 28 Filed 02/12/20 Page 11 of 11




 1
                                       CERTIFICATE OF SERVICE
 2
             I hereby certify that on February 12, 2020, I electronically filed the foregoing Stipulated
 3
     Settlement Agreement with the Clerk of the Court using the CM/ECF system, which will send
 4
     notification of this filing to the attorneys of record.
 5
 6                                                   /s/ Davis A. Backer
                                                     DAVIS A. BACKER
 7                                                   Trial Attorney (CO Bar No. 53502)
 8                                                   United States Department of Justice
                                                     Environment & Natural Resources Division
 9                                                   Wildlife & Marine Resources Section
                                                     Ben Franklin Station
10                                                   P.O. Box 7611
11                                                   Washington, DC 20044-7611
                                                     Tel: (202) 514-5243
12                                                   Fax: (202) 305-0275
                                                     Email: davis.backer@usdoj.gov
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Stip. Settlement Agreement and [Proposed] Order                              No. 4:19-cv-02843-PJH
